Per Curiam:
The appellant obtained an order in supplementary proceedings with the usual injunction clause returnable April 14, 1922. On the return day the respondent requested an adjournment enabling him to keep an engagement and promised to pay the judgment prior to the adjourned date. On the adjourned date (April twenty-fifth) he defaulted. On July twenty-eighth a motion to punish him for contempt was denied on condition that he appear for examination on August twenty-ninth. On August twenty-ninth he was partly examined and at his request the examination was adjourned to September eleventh and further adjourned at his request to September fifteenth. On that day a stipulation was signed upon the request of the judgment debtor in order to enable him to produce *510his books. Meanwhile on September eleventh the judgment debtor consented to an adjudication of himself as a bankrupt in the eastern district of New York, though he lived in the southern district. His conduct in procuring the adjournment under these conditions was in palpable bad faith. Thereafter in a bankruptcy proceeding against the judgment debtor in the southern district of New York it was made apparent that on September first he had transferred three insurance policies having cash surrender values to one Bannister as security for a loan. This was in direct violation of the injunction order. The bankruptcy proceeding did not suspend the injunction contained in the City Court order; it merely stayed further affirmative action under that order. (Taylor v. Buser, 167 N. Y. Supp. 887.)
The conduct of the judgment debtor was clearly contemptuous. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to punish for contempt granted, with ten dollars costs, and the judgment debtor fined the amount of the judgment, and the proceedings remitted to the City Court to proceed accordingly.
All concur; present, Guy, McCook and Proskauer, JJ.